Form 6-K SECURITIES AND EXCHANGE COMMISSION Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 Commission File Number: 1-15142 For the month of September, 2011 NORTH AMERICAN PALLADIUM LTD. (Name of Registrant) 200 Bay Street Royal Bank Plaza, South Tower Suite 2350 Toronto, Ontario CanadaM5J 2J2 (Address of Principal Executive Offices) Indicate by checkmark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by checkmark whether the registrant, by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes o Assigned File No. No x If “Yes” is marked, indicate the file number assigned to the Registrant in connection with Rule 12g3-2(b). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORTH AMERICAN PALLADIUM LTD. Date: September14, 2011 By: /s/ Trent Mell Trent C. A. Mell Vice President, Corporate Development, General Counsel & Corporate Secretary EXHIBIT INDEX Exhibit Description of Exhibit 1 News Release – “North American Palladium Provides Palladium Exploration Update: Offset Zone Continues to Deliver Good Results”
